DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on September 16, 2020 has been entered. Claims 1 and 5-17 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on July 2, 2020.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed September 16, 2020, with respect to the rejections of previous claims 1 and 5-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  

EXAMINER’S AMENDMENT
The Examiner is making an amendment to claims 1, 11, and 13 due to addition of language to avoid potential 35 USC § 112(b) antecedent basis rejections. 

1. (Currently Amended) An image creation device, comprising at least one processor configured to: create a retina image based upon: 
target scene three-dimensional information related to a position, a shape, and optical characteristics of a structural object present in a virtual target scene, 
eyeglass lens three-dimensional information related to a position, a shape, and optical characteristics of an eyeglass lens, and 

calculate corresponding points in retina images of two eyes based upon correlation coefficients (Dorr) with respect to, luminance values (fl(xi, yj)) at pixels in a first pixel region where a plurality of pixels are present, set in the retina image for one eye, and luminance values (fr(xi, yj)) at pixels in a second pixel region where a plurality of pixels are present, set in the retina image for another eye, the corresponding points corresponding to a position within the virtual target scene; 
calculate a binocular disparity with respect to the position based upon the corresponding points; and 
create a composite image by using the retina images for the two eyes based upon the binocular disparity and a disparity correction parameter that includes a fusion ratio, 
wherein the retina image is a virtual image projected onto a retina of the eye of the wearer viewing the virtual target scene through the eyeglass lens, and 
wherein the correlation coefficients are determined as follows:  


    PNG
    media_image1.png
    75
    617
    media_image1.png
    Greyscale
2Serial No.: 16/389,428wherein dx and dy are offset values, and fl and fr with macrons each represent an average of the luminance values in the first pixel region and the second pixel region, respectively.  

2-4. (Cancelled)  
  
5. (Previously Presented) The image creation device according to claim 1, wherein the at least one processor is further configured to control a display to display a distribution of the binocular disparity, which corresponds to the retina images.  

6. (Previously Presented) The image creation device according to claim 1, wherein the at least one processor is further configured to create the retina image projected onto each retina of the eye based upon corrective lens three-dimensional information related to a position, a shape and optical characteristics of a corrective lens.  

7. (Previously Presented) The image creation device according to claim 1, wherein the at least one processor is further configured to calculate an entry direction along which, and an 

8. (Previously Presented) The image creation device according to claim 1, wherein the at least one processor is further configured to calculate the shape and the optical characteristics of the eye of the wearer based upon prescription data pertaining to the wearer.  

9. (Previously Presented) The image creation device according to claim 8, wherein the at least one processor is further configured to calculate the shape of the eye based upon accommodation ability and a pupil diameter of the wearer.  

10. (Previously Presented) The image creation device according to claim 1, wherein the at least one processor is further configured to control a display to display the retina image, or a composite image created by using the retina images for two eyes, as a moving image based upon a change occurring in the eyeball three-dimensional information.  

11. (Currently Amended) A method for image creation, comprising: creating a retina image based upon: 
target scene three-dimensional information related to a position, a shape and optical characteristics of a structural object in a virtual target scene, 
eyeglass lens three-dimensional information related to a position, a shape and optical characteristics of an eyeglass lens, and eyeball three-dimensional information related to a position, a shape and optical characteristics of an eye of a wearer viewing the virtual target scene through the eyeglass lens; 
calculating corresponding points in retina images of two eyes based upon correlation coefficients (Dorr) with respect to, luminance values (fl(xi, yj)) at pixels in a first pixel region where a plurality of pixels are present, set in the retina image for one eye, and luminance values (fr(xi, yj)) at pixels in a second pixel region where a plurality of pixels are present, set in the retina image for another eye, the corresponding points corresponding to a position within the virtual target scene; 
calculating a binocular disparity with respect to the position based upon the corresponding points; and 

wherein the retina image is an image of the virtual target scene viewed by the wearer through the eyeglass lens, projected onto a retina of the eye of the wearer, and 
wherein the correlation coefficients are determined as follows:  


    PNG
    media_image1.png
    75
    617
    media_image1.png
    Greyscale
wherein dx and dv are offset values, and fl and fr with macrons each represent an average of the luminance values in the first pixel region and the second pixel region, respectively.  

12. (Previously Presented) The method for image creation according to claim 11, wherein the disparity correction parameter sets an extent by which the binocular disparity of the two eyes is to be corrected.  

13. (Currently Amended) A non-transitory computer-readable recording medium containing executable program instructions that, when executed by a computer, cause the computer to execute: 
retina image creation processing through which a retina image is created based upon: target scene three-dimensional information related to a position, a shape and optical characteristics of a structural object in a virtual target scene, 
eyeglass lens three-dimensional information related to a position, a shape and optical characteristics of an eyeglass lens, and eyeball three-dimensional information related to a position, a shape and optical characteristics of an eye of a wearer viewing the virtual target scene through the eyeglass lens; 
corresponding points calculating processing through which corresponding points in retina images of two eyes are calculated based upon correlation coefficients (Dorr) with respect to luminance values (fl(xi, yj)) at pixels in a first pixel region where a plurality of pixels are present, set in the retina image for one eye, and luminance values (fr(xi, yj)) at pixels in a second pixel region where a plurality of pixels are present, set in the retina image for another eye, the corresponding points corresponding to a position within the virtual target scene; 
binocular disparity calculating processing through which a binocular disparity with respect to the position is calculated based upon the corresponding points; and 

wherein the retina image is an image of the virtual target scene viewed by the wearer through the eyeglass lens, projected onto a retina of the eye of the wearer, and 
wherein the correlation coefficients are determined as follows:  


    PNG
    media_image1.png
    75
    617
    media_image1.png
    Greyscale
wherein dx and dv are offset values, and fl and fr with macrons each represent an average of the luminance values in the first pixel region and the second pixel region, respectively.  

14. (Original) A method for designing an eyeglass lens, the method comprising: 5Serial No.: 16/389,428 designing an eyeglass lens based upon the shape of the eyeglass lens used by the image creation device according to claim 1, to create the retina image.  

15. (Original) A method for manufacturing an eyeglass lens, the method comprising: designing the eyeglass lens through the method for designing an eyeglass lens according to claim 14; and manufacturing the eyeglass lens having been designed through the method for designing an eyeglass lens.  

16. (Previously Presented) The image creation device according to claim 8, wherein: the at least one processor is further configured to calculate a parameter with respect to an eyeball structure of the wearer based upon the prescription data pertaining to the wearer.  

17. (New) The image creation device according to claim 1, wherein 


    PNG
    media_image2.png
    46
    193
    media_image2.png
    Greyscale
and

 
    PNG
    media_image3.png
    46
    285
    media_image3.png
    Greyscale



Authorization for this examiner’s amendment was given in response to the telephone interview with T. Brian Bell on December 17, 2020.


Allowable Subject Matter

Claims 1 and 5-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “calculate corresponding points in retina images of two eyes based upon correlation coefficients (Dorr) with respect to, luminance values (fl(xi, yj)) at pixels in a first pixel region where a plurality of pixels are present, set in the retina image for one eye, and luminance values (fr(xi, yj)) at pixels in a second pixel region where a plurality of pixels are present, set in the retina image for another eye, the corresponding points corresponding to a position within the virtual target scene” and “ wherein the correlation coefficients are determined as follows:  


    PNG
    media_image1.png
    75
    617
    media_image1.png
    Greyscale
2Serial No.: 16/389,428wherein dx and dy are offset values, and fl and fr with macrons each represent an average of the luminance values in the first pixel region and the second pixel region, respectively”, as the references only teach a visual field image display device for 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 11 and 13, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 5-10, 12, and 14-17, these claims depend from allowed base claims 1, 11, and 13, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0188808 A1 – Reference is of particular relevance to the application as it discloses a method for prescribing eyewear to an individual by determining a relative retinal illuminance level for the individual and selecting a light transmission characteristic for eyewear lenses for the individual where a refractive parameter of the individual's eye is measured in order to determine the individual's retinal illuminance level. 
US 2017/0293354 A1 – Reference is of particular relevance to the application as it discloses a calculation method of line-of-sight direction based on analysis and match of iris contour in human eye image for applications such as training, games and entertainment, video surveillance, and medical care.
                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619